Crosby, J.
This is an appeal under the workmen’s compensation act by the insurer from a decree of the Superior Court directing the insurer to pay to two physicians certain sums for medical services rendered to Ripley, the employee, during the first two weeks following his injury.
The circumstances under which the services were rendered may be stated briefly: The employee, who was employed in.a stable of the employer, was injured by being kicked by a horse; the foreman of the employer, one Paul, arrived at the stable soon after the accident and suggested to the employee that he be taken to the Cambridge Relief Hospital. Ripley replied that he did not" want to go to the hospital, that he would like to have his own doctor if he could have him. The foreman told Ripley that he did not know of any reason why he could not have his own doctor, and Dr. Lacey was called who took Ripley home and treated him for his injuries. His bill for services covers the first two weeks after the injury. Dr. Cotton was called in by Dr. Lacey and assisted in treating the employee.
The uncontradicted evidence shows that at the time of the injury and previously thereto, notices were posted in different places on the premises where Ripley was employed directing the employees where to go for treatment in case of injury; one of the places so designated by the notices was the Cambridge Relief Hospital on Prospect Street.
*304The provision of the statute which requires the association to furnish “reasonable medical and hospital services” is contained in St. 1911, c. 751, Part II, § 5, as amended by St. 1914, c. 708, § 1. The word “furnish” as used in the statute was defined by this court in Panasuk’s Case, 217 Mass. 589, at page 593, as meaning “something more than a passive willingness to respond to a demand. It implies some degree of active effort to bring to the injured person the required humanitarian relief.” These words import that some arrangements must be made in advance in the ordinary case, or at least that some one be at hand with authority to make the arrangements for medical relief. If arrangements with a hospital for medical attendance to the employee had been made, the act would have been complied with in that respect. Davidson's Case, 228 Mass. 257. There was evidence that notices had been posted on the premises where the employee was at work to the effect that he could be treated for his injuries at the Cambridge Relief Hospital; this evidence would support a finding by inference that such arrangements had been made. Still there was no direct evidence to that effect, and the board did not make that finding and was not required as matter of law so to find. On the other hand, the board did find that “There is no evidence here that any arrangements were made to furnish treatment, that anything was done more than to direct the employee to go to an open hospital.” That finding must be accepted. It cannot be said to be unwarranted. Nor can it be said, in view of the findings of fact made by the board, that there was any error of law.

Decree affirmed.